NO.
12-09-00296-CR
      
IN THE COURT OF
APPEALS 
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
BENJAMIN
VASQUEZ,                                   '                 APPEAL FROM THE 241ST
APPELLANT
 
V.                                                                         '                 JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE                                                        '                 SMITH COUNTY,
TEXAS
                                                        
                                         
MEMORANDUM OPINION
PER CURIAM
            Prior
to commencement of oral argument, counsel for Appellant and counsel for the
State filed two agreed motions.  One motion requested the withdrawal of
Appellant’s notice of appeal, and the other requested that the trial court’s
judgment be reversed without regard to the merits and the case remanded to the
trial court.   At oral argument, the court announced that Appellant’s motion to
withdraw his notice of appeal was granted and that the remaining motion was
moot.  
            Because
Appellant’s motion to withdraw his notice of appeal has been granted, the
appeal is dismissed.  All pending motions are overruled as moot.
Opinion delivered February 18,
2011.
Panel consisted
of Worthen, C.J., Griffith, J. and Hoyle, J.
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)